Title: To Alexander Hamilton from Rufus King, 27 September 1792
From: King, Rufus
To: Hamilton, Alexander



[New York] 27 Sep. 1792

Care has been taken to put our friends at the eastward on their guard. Measures have been pursued to ascertain opinions in different quarters, and on this as on a former occasion, the object may be silently abandoned should it appear absolutely desperate. If Clinton should be supported this will be the case; if not the Party must resort to some other northern character, hence the Hopes of this gentleman.
The conversation with Mr. Dallas, passed between him & me, and it would not be well that I should be publickly quoted—as he was almost all his Time with the Party here. I dont find that I can obtain such a Letter as you propose.
Mr. Jay who returned yesterday, unwell, sent me your Letter of the 17th. I wish that the Proclamation may produce the Effects you promise yourself. If the Country will support the judiciary all will be well. My apprehensions on this point led me to wish the Effort to be made under circumstances the most favorable to its success. I like as little as you possibly can do, the omission of the Executive to exercise its power on a plain and important occasion—still allowances must be made for the actual condition in which we find ourselves. You cannot stop with the Proclamation unless the opposition subsides. The Executive must proceed, & if requisite force must be employed to carry the Law into Effect.
One good point will be secured by the Proclamation, which possibly would have been precarious without it. There might have been a disinclination to enforce the Law, had its violation been submitted to legislative consideration previous to any step on the part of the Executive to carry it into execution. This cannot be the case now. The good from inclination, & others from a less worthy motive will support the executive and enforce the Law.
Yrs &c
R King
